Citation Nr: 0515193	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to radiation. 

2.  Entitlement to service connection for a chronic disorder 
as a residual of exposure to asbestos, herbicides, and other 
hazardous materials.  

3.  Entitlement to service connection for a chronic disorder 
manifested by balanitis of the penis.  

4.  Entitlement to service connection for a chronic skin 
disorder manifested by rashes.  

5.  Entitlement to service connection for a chronic disorder 
manifested by right shoulder pain.  

6.  Entitlement to service connection for a chronic disorder 
manifested by right groin pain.  

7.  Entitlement to service connection for a chronic disorder 
manifested by upper back pain.  

8.  Entitlement to service connection for a chronic disorder 
manifested by lower back pain.  

9.  Entitlement to service connection for a chronic disorder 
manifested by bilateral foot pain.  

10.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to August 
2000.  His military occupational specialty was as an 
aerospace maintenance craftsman.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issues of entitlement to service connection for residuals 
of exposure to radiation, entitlement to service connection 
for a chronic disorder as a residual of exposure to asbestos, 
herbicide, and other hazardous materials, and entitlement to 
service connection for balanitis of the penis are addressed 
below.  The additional issues as listed on the title page of 
this decision are addressed in the REMAND portion of the 
decision, and they will be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently suffers from any residuals of exposure to 
radiation.  

2.  The medical evidence does not establish that the veteran 
currently suffers from any residuals of exposure to asbestos 
herbicides, or other hazardous materials.  

3.  The veteran's balanitis of the penis sustained in service 
resolved without post service residual disability.  




CONCLUSIONS OF LAW

1.  A disability associated with exposure to radar/ionizing 
radiation was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2004).  

2.  A disability associated with exposure to asbestos, 
herbicides, and other hazardous materials was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

3.  Residuals of balanitis of the penis were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

As to the claims of entitlement to service connection for 
residuals of exposure to radiation, and for residuals of 
exposure to asbestos, herbicides, and other hazardous 
materials, VA satisfied this duty by means of a statement of 
the case (SOC) in July 2003, as well as by a VCAA letter in 
May 2004.  By means of these documents, the veteran was told 
of the requirements to establish service connection and of 
the reasons for the denial of his claims.  These documents 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In April 2002, this appeal as to the claims of 
service connection for residuals of exposure to radiation and 
residuals of asbestos, herbicides, and hazardous materials 
ensued.  This was after the enactment of the VCAA in November 
2000.  The veteran was initially provided VCAA notice as to 
these claims in July 2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The July 2003 SOC and the May 2004 VCAA letter clearly 
reflect that his claims were readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claims would have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

As to the claim of service connection for balanitis of the 
penis, the Board notes that a VCAA letter was sent to the 
veteran in August 2001, prior to the denial of service 
connection in April 2002.  Moreover, the July 2003 and VCAA 
letter in May 2004 specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claims.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts as to the issues as listed on the title page of 
this decision is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Service Connection 

At his February 2004 personal hearing, the veteran reported 
inservice exposure to radiation when he was in front of an 
airplane due to the plane's radar.  He also reported 
inservice exposure to asbestos.  He wanted some kind of 
recognition for his exposure to these materials so that if he 
developed a chronic disorder (e.g., cancer) in the future, it 
would be documented.  He did not know that he had any current 
disorder as a result of his inservice exposure, but he 
thought that his skin problems might be related somehow.  He 
noted that he used to clean airplanes with a solution that 
included chemicals that were very strong.  He reported 
recurring skin problems on his penis and did not feel that 
the examiner checked for this condition.  

The Board's review of the service medical records is negative 
for treatment or diagnosis of a disease or disorder 
associated with exposure to radiation, asbestos, herbicides, 
and other hazardous materials.  The service medical records 
do reflect that the veteran was treated in November 1983 for 
balanitis of the penis.  This is the only occasion that the 
veteran was seen for this condition and no residuals were 
recorded.  The service medical records also show that the 
veteran was seen on more than one occasion for upper 
respiratory infections.  

At a November 2001 VA examination, the veteran related that 
he was exposed to asbestos while in service, and that he also 
had exposure to solvents and jet fuel which working as an 
aircraft mechanic.  He did not report any symptoms or rashes 
associated with this, but he did state that he had had 
frequent upper respiratory infections and a chronic cough.  
He reported intermittent infections of his uncircumcised 
penis balanitis.  He indicated that he did not have a problem 
with this at the time of this exam.  Following examination of 
the veteran, the final diagnoses included history of frequent 
pharyngitis and chronic cough; current examination negative, 
and history of balanitis, currently no infection.  

Post service private records dated from 2002 through 2004 
show treatment for conditions that are the subject of the 
remand portion of this decision.  They do not show treatment 
for conditions that are reported as the result of inservice 
exposure to radiation, asbestos, herbicides, or other 
hazardous materials, nor do they reflect treatment for 
balanitis of the penis.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Residuals of Radiation Exposure

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases which may be 
presumptively service connected if manifest in a radiation- 
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
"Onsite participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. §3.309 (d)(3).  In 
applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The Board 
notes that these legal provisions are of no benefit to the 
veteran since he was not engaged in a radiation-risk 
activity, and hence is not a radiation-exposed veteran.  
Second, certain listed "radiogenic diseases" listed under 38 
C.F.R. § 3.311(b)(2), found 5 years or more after service in 
an ionizing radiation exposed veteran, may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  The veteran has not 
specifically asserted what condition is associated with 
alleged inservice radiation exposure.  Moreover, actual 
radiation exposure is not conceded as such is not verified in 
the record.  Third, service connection for a condition 
claimed to be due to radiation can also be established by 
showing that the disease was incurred during or aggravated by 
service, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The 
veteran has provided no medical evidence to link any 
condition to alleged inservice exposure to radiation in 
service.

In summary, the veteran has asserted that he should be 
granted service connection for exposure to radar/radiation.  
He has not asserted any specific disability that is claimed 
to be related to an inservice exposure to radar or due to 
radiation.  The regulations do provide for a presumption of 
service connection for veterans who were exposed to ionizing 
radiation in service and who have certain enumerated 
disabilities.  38 C.F.R. § 3.309 (2004).  The veteran has not 
claimed that he suffers from these or any other disabilities 
related to exposure to radar or exposure to ionizing 
radiation.  Mere exposure is not a disability for VA 
purposes.  In the absence of a current disability there can 
be no valid claim.  Brammer v Derwinski, 3 Vet. App. 223, 225 
(1992).

Residuals of Exposure to Asbestos, Herbicides, and Other 
Hazardous Materials

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases. Part (a), in essence, 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease.  VA Manual 21-1, Part 
VI, para. 7.21(c) provides that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000; Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As to the veteran's claim for service connection for 
residuals of exposure to asbestos, herbicides, and other 
hazardous materials, the Board will first discuss the 
veteran's contention that he incurred residuals of exposure 
to asbestos or other hazardous materials, followed by a 
discussion of his contention that he incurred residuals of 
inservice herbicide exposure.  (It is noted that the veteran 
was treated during service for respiratory infections, 
allergies, sinusitis, rhinitis, and skin conditions, and the 
contention that these conditions are of service origin other 
than by inservice exposure to asbestos, herbicides, or other 
hazardous materials is addressed in the remand portion of 
this decision.)  

It is noted that no condition has been attributed by medical 
personnel to his alleged inservice exposure to asbestos or 
other hazardous materials.  Moreover, despite the veteran's 
assertion that he was exposed to asbestos and other hazardous 
materials during service, the service records do not contain 
any information which would tend to show that he was assigned 
duties or work involving known or likely exposure to asbestos 
or other hazardous materials.  Additionally, there is no 
diagnosis of asbestosis or other chronic lung disease in 
service.  

The Board finds that the veteran's statements to the effect 
that he was exposed to asbestos and hazardous materials to be 
of limited probative value, inasmuch as they are unsupported 
by the service medical and personnel records showing that he 
served in no other capacity other than as an aerospace 
maintenance craftsman, and that he was discharged from 
service without being diagnosed with a chronic lung disorder, 
and has not been diagnosed with such since service 
separation.  In fact, while the veteran's inservice history 
of alleged inservice exposure to asbestos and jet fuels was 
noted at the time of exam in 2001, the physician did not 
diagnose a residual condition.  

At any rate, the evidence of record does not show that the 
veteran currently suffers from a condition that is related to 
inservice exposure to asbestos or other hazardous material.  
Thus, the Board therefore finds that the preponderance of the 
evidence is against the claim, and service connection for 
residuals of this exposure is denied.  

As to the veteran's contention that he incurred residuals of 
exposure to herbicides, it is noted that he did not serve 
during the Vietnam conflict and thus, it is not presumed that 
he was exposed to a herbicide agent during service.  As the 
veteran's service was from 1980 through 2000, service 
connection for residuals of herbicide exposure is not for 
consideration under the presumptive provisions applicable to 
herbicide exposure.  38 C.F.R. § 3.309(e) (2004).  Moreover, 
the veteran has not claimed that he suffers from any of the 
conditions related by law to such exposure.  

Even if a veteran is found not entitled to the regulatory 
presumption, his claim must still be reviewed to determine if 
service connection can otherwise be established  Cf. Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran's service medical records are silent regarding 
any findings that are reported as related to alleged 
inservice exposure to herbicides.  Likewise, post service 
clinical findings do not relate any condition to such 
exposure.  In the absence of a current disability there can 
be no valid claim.  Brammer, supra.  

After carefully reviewing the evidence of record, the Board 
must deny service connection for residuals of herbicide 
exposure.  In that regard, the Board notes that there are no 
medical opinions which offer a nexus opinion that any current 
condition is related to any inservice exposure to a 
herbicide.  There is no medical evidence of file which tends 
to support the veteran's claim or to relate any condition to 
alleged inservice herbicide exposure.  

The Board also notes that the veteran testified in 2004 that 
he essentially wanted recognition that he was exposed to 
these materials during service in that if he ever developed a 
condition which he thought resulted therefrom.  He was 
indecisive as to whether he currently suffered from a 
condition related to his alleged inservice exposure.  

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for residuals of exposure to asbestos, 
herbicide, or other hazardous materials.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).

Chronic Disorder Manifested by Balanitis of the Penis

As reported earlier, the service medical records reflect that 
the veteran was treated on one occasion during service for 
balanitis of the penis (November 1983).  No additional 
reference to this condition was made.  Additionally, the VA 
examination in 2001 and subsequent private treatment records 
dated from 2002 through 2004 do not show current findings, 
complaints, or diagnosis of this disability.  

Consequently, the Board finds that the inservice treatment 
for balanitis represented acute and transitory pathology, 
which resolved before the veteran's discharge.  While he 
reports recurring balanitis of the penis, a review of the 
record and his testimony indicates that his primary 
contention is that has a recurring skin problem, to include 
on his penis.  His claim as to service connection for a skin 
disorder remains open and is addressed in the remand portion 
of this decision.  However, the condition manifested as 
balanitis of the penis has not been demonstrated since 1983 
and service connection for that condition is denied.  There 
is no reasonable basis to establish service connection for 
this disorder, and the Board concludes that the preponderance 
of the evidence is against the veteran's claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.  

Additionally, while the veteran's contentions as to etiology 
of these conditions have been considered, and it is 
recognized that he is competent as a layperson to report on 
that which he has personal knowledge, (See Layno v. Brown, 6 
Vet. App. 465, 470 (1994), there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).




ORDER

Entitlement to service connection for residuals of exposure 
to radiation is denied.  

Entitlement to service connection for a chronic disorder as a 
residual of exposure to asbestos, herbicides, and other 
hazardous materials, is denied.  

Entitlement to service connection for a chronic disorder 
manifested by balanitis of the penis is denied.  


REMAND

The veteran contends that service connection is warranted for 
disorders associated with right shoulder, upper and lower 
back pain, right groin pain, bilateral foot pain, skin 
rashes, and sinusitis for which he was treated in service.    

Service medical records are replete with references of 
treatment for upper respiratory infections, rhinitis, and 
sinusitis.  In 1997 and 1998, he was seen for a possible 
hernia.  In 2000, he reported pain in the abdominal area and 
in the arches of his feet.  He reported right arm and back 
pain.  

On VA examination in November 2001, the examiner noted the 
veteran's contentions and following examination diagnosed 
history of upper and lower back pain and right shoulder pain, 
asymptomatic; and history of easily reducible hernia, not 
found on examination.  It was noted that the claims file was 
not available for review by the examiner.  

Subsequently dated private treatment records reflect that the 
veteran was seen in 2002 for sinusitis, foot pain, and skin 
conditions.  In 2003, he was seen lumbar strain and for foot 
pain.  In 2004, he was again seen for skin problems and for 
left foot problems.  

At a February 2004 personal hearing the veteran provided 
testimony in support of his claims.  He reported that he 
continued to be seen for musculoskeletal complaints which had 
their origin during service.  He also reported that he 
continued to experience residuals of the inservice hernia.  
He also reported continued problems with sinusitis and noted 
that he was treated for such during service.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is the Board's conclusion that additional examination is 
necessary in this case.  It is noted that the veteran's 2001 
VA examination was essentially negative.  However, the 
physician who conducted that evaluation did not have access 
to the veteran's claim file, and the current record reflects 
that he has been treated since that time for the conditions 
that he claims are of service origin.  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

2.  The veteran should be afforded VA 
examinations to determine the nature, 
extent, and etiology of any currently 
present musculoskeletal disabilities in 
the right shoulder, upper or lower back, 
and in the feet, as well as any skin 
conditions or sinusitis.  The nature, 
extent, and etiology of any currently 
present right groin pain (possible 
hernia?) should be ascertained by an 
examiner.  

(A) If the examinations result in 
clinical diagnoses of any disorders, the 
appropriate examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any such diagnosed 
disorder originated during the veteran's 
active military service or is otherwise 
etiologically related to service.  

(B) If such diagnoses can not be 
rendered, the examiner(s) should 
nevertheless identify all signs and 
symptoms of any currently present 
musculoskeletal disorders, skin 
(balanitis and rashes) disorders, 
respiratory conditions, to include 
sinusitis, and include a discussion 
concerning the duration of the disorders 
and whether there are objective 
indications of chronic disability.  
Additionally, the appropriate examiner is 
requested to opine whether any current 
condition, to include any skin disorder 
present, is a residual of inservice 
exposure to asbestos, herbicides, or 
other hazardous materials.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


